                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  UNITED STATES OF AMERICA,                          Case No. 20-cr-00021-VC-1
                 Plaintiff,
                                                     ORDER RE SENTENCING HEARING
          v.

  DANILLO BUSTILLO-SEVILLA,
                 Defendant.



       In light of the current public health crisis, there will be no in-person hearings in the

courtroom of the undersigned judge until further order. Most hearings will be continued. Those

that can’t be continued will be conducted by telephone.

       In this case, the defendant is in custody at the Santa Rita Jail in Dublin, CA. He has

pleaded guilty to a street-level drug crime, and he is scheduled to be sentenced on Monday,

March 23, 2020. The defendant is seeking a “time served” sentence—that is, a sentence equal to
the amount of time he has already spent in custody. The government has expressed an intent to

seek a longer prison sentence.

       If the defendant is indeed correct that a sentence of time served is warranted, a delay in

his sentencing hearing would cause him to be held for longer than necessary at the Santa Rita

Jail. However, as mentioned, it is not appropriate to conduct an in-person sentencing hearing

under current health conditions. It may also be difficult or impossible to secure the defendant’s

participation by telephone or videoconference from the jail.

       Fortunately, under Rule 43(c)(1)(B) of the Federal Rules of Criminal Procedure, the
defendant has the option of waiving his presence at the sentencing hearing. The applicable
provision states as follows: “A defendant who was initially present at trial, or who had pleaded

guilty or nolo contendere, waives the right to be present . . . in a noncapital case, when the

defendant is voluntarily absent during sentencing.”

        Some courts have interpreted this language as permitting sentencing to proceed without

the defendant only if he has absconded. See, e.g., United States v. Jones, 410 F. Supp. 2d 1026,

1033 (D.N.M. 2005) (holding that Rule 43(c)’s waiver provisions do not permit a defendant to

waive the presence requirement, even for medical reasons); United States v. Walker, Cr. No. 15-

2846 JCH, at *8 (D.N.M. Oct. 6, 2016). But the rule doesn’t say that, even though it easily could

have. Courts apply traditional rules of statutory interpretation to the Federal Rules of Criminal

Procedure. United States v. Petri, 731 F.3d 833, 839 (9th Cir. 2013). This means that if the rule

is unambiguous, the Court must interpret it according to its plain meaning. See Carlisle v. United

States, 517 U.S. 416, 424 (1996). By its language, the rule is not limited to situations where the

defendant’s flight caused him to be “voluntarily absent,” so the better interpretation is that

sentencing may proceed whenever the Court has assured itself that the defendant’s absence is

indeed voluntary. Indeed, the Ninth Circuit has interpreted the rule this way in another context.

See United States v. Mitchell, 502 F.3d 931, 987 (9th Cir. 2007) (holding that Rule 43 allowed an

in-custody defendant to waive his right to be present at the penalty phase of trial by his

“voluntary absence,” even when his interests would have been served by his presence).
        At any rate, courts should resolve any doubts about the scope of the waiver provision to

permit voluntary waiver of presence in the midst of a pandemic that has prevented the normal

operation of the courts. When the text of a criminal procedure rule is ambiguous, courts should

interpret it “to provide for the just determination of every criminal proceeding, to secure

simplicity in procedure and fairness in administration, and to eliminate unjustifiable expense and

delay.” Fed. R. Crim. P. 2; Carlisle, 517 U.S. at 424 (“Rule [2] . . . sets forth a principle of

interpretation to be used in construing ambiguous rules, not a principle of law superseding clear

rules that do not achieve the stated objectives. It does not, that is to say, provide that rules shall
be construed to mean something other than what they plainly say.”). That principle of


                                                   2
interpretation would support the application of the waiver provision under these circumstances.

Cf. In re United States, 597 F.2d 27 (2d Cir. 1979) (“We hold that a judge may in those

exceptional circumstances exercise his discretion to accept a waiver of appearance from a

defendant in a criminal trial where the choice of absence, a long continuance, or severance is

exigent.”). If a defendant asks for a sentence of time served and voluntarily waives his

appearance in a situation where the hearing would otherwise be delayed because of a public

health crisis, the interests of justice, fairness, and efficiency are promoted by finding that the

waiver provision applies.

       Accordingly, unless the Court is informed by defense counsel beforehand that the

defendant will not waive his appearance at the sentencing hearing (in which case it will be

continued), the hearing shall take place as scheduled, but telephonically. During the hearing,

defense counsel should be prepared to convey whether his client has waived his appearance. This

waiver need not be in writing. See Fed. R. Crim. P. 43(c)(1)(B) (containing no writing

requirement); United States v. Ornelas, 828 F.3d 1018, 1021 (9th Cir. 2016) (“Thus, under Rule

43, so long as the defendant’s absence is “voluntary,” the district court may proceed with trial

and sentencing in absentia.”).

       Furthermore, because it is a serious matter for a defendant to waive appearance at a

sentencing hearing, if the Court develops a view during the hearing that a sentence of greater
than time served may be warranted, it will give defense counsel the opportunity to request that

the hearing be continued until such time as the defendant is able to participate.

       IT IS SO ORDERED.


Dated: March 15, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                  3
